Citation Nr: 9917665	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
education benefits paid in 1992 under the Restored 
Entitlement Program for Survivors (REPS).


REPRESENTATION

Appellant represented by:	Salvatore Perillo, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Salvatore Perillo


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 until 
his death in April 1982.  The appellant is the veteran's 
surviving dependent child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the Committee 
on Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied the appellant's request for waiver of 
her VA debt, calculated in the amount of $1,599.00.


FINDINGS OF FACT

1.  In April 1992, the RO received a VA form 21-8938, from 
the appellant, certified by the University of Georgia, which 
indicated the appellant's intention to continue full-time 
enrollment through December 1992.

2.  Information in the appellant's claims file reveals that 
she reduced her courseload from 13 (full-time) to 10 hours (3/4 
status) on September 22, 1992.  She graduated at the end of 
the school term in December 1992 with a Bachelor of Arts (BA) 
degree.

3.  Information in the appellant's claims folder reveals that 
she received payment of REPS benefits from October through 
December 1992, as if enrolled as a full-time student.

4.  The appellant's failure to promptly report that she was 
no longer attending school as a full-time student was not a 
purposeful and deliberate action accomplished with the 
willful intention of receiving payment of VA benefits to 
which she knew, or reasonably should have known, she was not 
otherwise entitled.

5.  The appellant was at fault in the creation of the 
overpayment since she did not promptly report her change in 
status, although she knew, or reasonably should have known, 
that it was her responsibility to do so.  

6.  Recovery of the overpayment would not deprive the 
appellant of basic necessities, nor has it been demonstrated 
that the appellant relinquished a valuable right or incurred 
a legal obligation in reliance on her VA REPS benefits.

7.  Waiver of recovery of the overpayment would defeat the 
purpose for which the REPS program was created and would 
result in unjust enrichment to the appellant.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of the $1,599.00 overpayment of REPS 
benefits is not precluded by evidence of fraud, 
misrepresentation, or bad faith on the appellant's part.  
38 U.S.C.A. §5302 (West 1991); 38 C.F.R. § 1.965(b) (1998).

2.  Recovery of the $1,599.00 overpayment of REPS benefits 
would not be against equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Additionally, the Board finds that all relevant 
evidence has been properly developed and that the duty to 
assist the appellant in developing pertinent facts, as set 
forth by 38 U.S.C.A. § 5107(a), has been satisfied.

The appellant was originally notified by letter dated January 
1989, that REPS benefits had been awarded, effective 
September 1988, based on her full-time attendance.  The 
letter also stated that the appellant's entitlement would end 
if she dropped below full-time attendance and that she must 
notify the VA if she reduced to less than full-time 
attendance.  Subsequently, benefits were continued through 
June 1992 based on her continued reports of full-time 
attendance at the University of Georgia.  Additionally, the 
veteran was reminded of the requirement of full-time 
attendance by letter in May 1989, June 1990, November 1991, 
and February 1992.

In April 1992, the appellant reported her full-time 
attendance would continue through December 1992.  Additional 
benefits were subsequently awarded on a monthly basis through 
December 1992.  

In February 1993, the RO obtained information, by telephone, 
from the university that indicated the veteran had reduced 
her courseload from 13 to 10 quarter hours in September 1992.  
By letter dated February 1993, the RO notified the appellant 
of the apparent overpayment and requested her to verify full-
time attendance for the period from September 1992 through 
December 1992.  No reply was received.  Thereafter, the 
claimant's award of REPS benefits was terminated in either 
September or October 1993, effective retroactively as of 
October 1992, due to no verification of full-time attendance 
after September 1992.  This created an overpayment of 
$1,599.00.  As noted in the prior Board decision of February 
1998, there are conflicting indications in the record that 
the appellant was sent a notice of overpayment in either 
September or October 1993.  However, she did submit a letter 
in October 1993 that indicated she was responding to a letter 
she had received from the RO informing her that she had been 
overpaid in the amount of $1,599.00.

In April 1994, a VA Form 21-8938, "Student Beneficiary 
Report - REPS", signed by an official of the university and 
dated March 1994, was received from the appellant showing 
that there was no full-time attendance after June 1992; and 
in October 1994, she submitted her request for waiver of 
overpayment.  The Board, by its February 1998 decision, has 
already determined that the appellant's request for waiver 
was timely filed.  

Thus, the question before the Board, is whether, in view of 
the legal and regulatory guidelines set forth below, the 
appellant is entitled to a waiver of the $1,599 that was 
created as a result of her failure to promptly report that 
she was no longer attending school on a full-time status for 
the period from September 22, 1992 through December 11, 1992.  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 and Supp. 
1998) prohibit the waiver of a debt where "...there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining a 
waiver...."  Similarly, 38 C.F.R. § 1.965(b) (1998) provides 
that the granting of a waiver will be precluded upon a 
finding of "(1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith."  A debtor's 
conduct is deemed to constitute "...bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits "lack of good 
faith" where his conduct shows an "...[a]bsence of an honest 
intention to abstain from taking unfair advantage of the ... 
Government."  The Board also notes that, pursuant to 
38 C.F.R. § 1.962(b), any "misrepresentation of a material 
fact' must be "more than non-willful or mere inadvertence."

If a debtor's conduct is deemed not to have constituted 
either "fraud," "misrepresentation of a material fact," 
"bad faith," or "lack of good faith," such debtor's 
request for waiver will be evaluated in light of the 
principles of "equity and good conscience" which are set 
forth at 38 C.F.R. § 1.965(a) (1998).  In applying the 
"equity and good conscience" standard to an individual 
case, several factors are to be considered by the decision-
maker.  Among these are (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the decision-maker 
must conduct a "balancing of faults," weighing the fault of 
the debtor against any fault attributable to VA.

Initially, the Board finds, after reviewing the facts and 
circumstances of this case, that there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
appellant in the creation of the overpayment.  This does not 
mean that the appellant may not be found at fault in creation 
of the debt, but merely indicates that the acts that led to 
the creation do not meet the high degree of impropriety as to 
constitute fraud, misrepresentation, or bad faith.  The Board 
notes that the appellant, through her attorney, has argued 
that she attempted to notify the VA by submitting to an 
university official in December 1992, a completed VA Form, 
"Verification of Pursuit of Course" which showed less than 
full-time attendance since August 13, 1992.  Apparently the 
original of this form was never received by the RO as there 
is no indication of its receipt in the record.  A photocopy 
of this document was submitted to the VA in April 1999.  

The Board finds that this evidence is sufficient to show that 
there was no fraud, misrepresentation, or bad faith on the 
part of the appellant.  However, contrary to the argument of 
appellant's counsel, the Board further finds that this form 
is insufficient evidence of the appellant's attempt to timely 
notify the VA of the change in attendance status.  The form, 
itself, indicates it is to be completed during the final 
month of the enrollment period shown; and it apparently was 
completed on December 1, 1992.  As noted above, the actual 
change in full-time attendance occurred in mid-September 
1992.  

Having found no statutory bar to a waiver of the recovery of 
the overpayment, the question remains whether recovery of the 
overpayment would be against equity and good conscience, 
thereby permitting a waiver of the overpayment under the 
provisions of 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(a).

The first element to consider is the fault, if any, of the 
appellant in creation of the debt.  38 C.F.R. § 1.965(a)(3).  
In this case, although the Board finds no evidence of willful 
intent necessary for fraud, misrepresentation, or bad faith, 
the Board cannot find the appellant without fault in creation 
of the debt.  Although the Board acknowledges the appellant's 
apparent contact with the registrar's office in December 
1992, the fact remains that she dropped her enrollment from 
13 to 10 hours, less than full-time attendance, in September 
1992.  The Board finds that the appellant reasonably should 
have known that she should not accept REPS benefits when she 
was no longer enrolled full-time in courses.  By the time the 
VA received notification of a change in attendance status, 
the appellant had already received benefits for a period of 
time when she was no longer enrolled on a full-time basis, 
and the overpayment was created.  In short, the Board finds 
that the appellant was at fault in creating the debt.

The next element for consideration pertains to fault of the 
VA.  38 C.F.R. § 1.956(a)(2).  A review of the records 
reveals that the VA was not at fault in creation of the 
overpayment in this case.  The VA awarded the appellant REPS 
benefits based on a VA Form 21-8938, received in April 1992, 
which indicated the appellant would continue school on a 
full-time basis from June 1992 to December 1992.  It is 
further noted that this form contained a notice that it was 
the appellant's duty to report any change in enrollment 
status to the VA immediately.  It was not until February 
1993, that the VA received unofficial notice of the September 
1992 change in enrollment.  At that time, the VA notified the 
appellant of the intent to terminate benefits retroactively 
unless she could verify full-time attendance.  As such, the 
Board cannot find that the VA was at fault in creation of the 
overpayment at issue in this case.

Other elements for consideration include whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of REPS benefits is to aid in 
the pursuit of education.  In light of that purpose, the 
Board finds that repayment of the debt at issue in this case 
would not nullify the objective behind REPS benefits.  
Additionally, the Board finds that failure of the appellant 
to make restitution of the overpayment in this case would 
result in unjust enrichment to the appellant, as she was paid 
a benefit based on a known prerequisite requirement which she 
did not actually fulfill.  Moreover, there has been no 
showing that the appellant has changed her position in 
reliance on the additional benefits in question, in that 
there is no evidence that the appellant relinquished a 
valuable right or incurred a legal obligation, by relying on 
the VA benefits.  See 38 C.F.R. § 1.965(a)(6).

As to the element of "undue financial hardship," the 
applicable regulation provides that consideration be given to 
whether collection of the indebtedness would deprive the 
appellant and her family of basic necessities.  38 C.F.R. 
§ 1.965(a)(3).  As noted earlier, the effect on the 
appellant's financial situation is but one factor for 
consideration and is not dispositive in and of itself.  
Furthermore, the appellant has not alleged that repayment of 
the indebtedness would result in financial hardship.  Rather, 
it has been argued that the overpayment was spent on expenses 
related to school and therefore should not have to be repaid.  
The Board further notes that a Financial Status Report 
received in October 1994, reflects that the appellant's 
monthly income was $1,413, and her monthly expenses were 
$1400, of which $300 was payment on credit card debt.  Thus, 
it appears that a significant portion of the veteran's 
monthly expenses include items that may not be considered 
necessities, such as credits cards, car loan, and insurance.  
Moreover, such debts are due the same consideration as the 
appellant's VA debt.  (It would be unreasonable for the Board 
to waive recovery of a debt to the Government so that the 
appellant can more easily and quickly repay other consumer 
debt.)  Thus, excluding the amounts reported for items that 
are not considered basic necessities, the Board finds that 
the appellant's net monthly income is sufficient to meet the 
basic necessities of life (including housing, food, utilities 
and heat).  Based on the foregoing, the Board finds that 
recovery of the overpayment would not cause undue financial 
hardship by depriving the appellant of basic necessities.

Having weighed the aforementioned elements, the Board 
concludes that recovery of the $1,599.00 overpayment would 
not be against the principles of equity and good conscience; 
therefore, a waiver of recovery of the overpayment must be 
denied.



ORDER

The appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


